DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/2/2021 has been fully considered. Claims 10 is cancelled and claims 1-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-9, 11-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (US 2011/0305886) in view of Inada (US 2006/0281852).

Regarding claims 1 and 20-21, Phan discloses a non-PVC surface or floor covering formed from an olefin based composition comprising an ethylene propylene copolymer (paragraph [0035]), an acid or anhydride functionalized polyolefin as a compatibilizer (paragraph [0035]) and a styrenic thermoplastic elastomer (paragraph [0035]), wherein the term “functionalized polymer” for the acid or anhydride functionalized polyolefin is defined to be a polymer that is reacted with a functional group to cause all or part of the functional group to incorporate, graft, bond to physically attach to and/or chemically attach to the polymer (paragraphs [0048] and [0049]), a sheet formed from the olefin-based composition (paragraph [0077]), one or more 

The non-PVC surface or floor covering reads on the claimed floor covering. The olefin based composition reads on the claimed polymer composition. The ethylene propylene copolymer reads on the claimed component A comprising an olefin-based polymer. The acid or anhydride functionalized polyolefin reads on the claimed component B comprising a polymer comprising acid groups and/or anhydride groups which are grafted onto the polymer as the term “functionalized” includes grafting of all or part of a functional groups onto the polymer. The styrenic thermoplastic elastomer reads on the claimed component C of a styrene-based thermoplastic elastomer.

Phan does not appear to explicitly disclose the non-PVC surface of floor covering comprising a cover layer on the upper surface of the support layer and comprising a transparent ionomer film as claimed in claim 20 and the component A comprising ethylene vinyl acetate as claimed in claims 1 and 21.

However, Inada discloses a resinous interior material (Abstract) comprising ethylene vinyl acetate (paragraph [0009]) and a surface layer made of an ionomer resin and being transparent (paragraph [0068]).

Phan and Inada are analogous art because they are from the same field of floor coverings. Phan is drawn to a surface or floor covering (paragraphs [0035] and [0076] of 

It would have been obvious to one of ordinary skill in the art having the teachings of Phan and Inada before him or her, to modify the surface or floor covering of Phan to include the ethylene vinyl acetate in the olefin based composition of Phan and to include the surface layer of transparent ionomer resin of Inada on the sheet of Phan because having ethylene vinyl acetate helps provide the resinous interior material with improved processability, durability and confirmability and having the required ionomer resin provides excellent heat sealability (paragraphs [0065] of Inada).

Regarding claim 4, Phan discloses a non-PVC surface or floor covering comprising the styrenic thermoplastic elastomer comprising styrene isoprene styrene (paragraph [0058]).
The styrene isoprene styrene reads on the claimed styrene-based thermoplastic elastomer comprising an isoprene monomer built in the polymer chain as 1,2-vinyl isomer.

Regarding claims 6-9, Phan discloses a non-PVC surface or floor covering comprising the styrenic thermoplastic elastomer comprising a hydrogenated styrene thermoplastic block elastomer comprising styrene butylene styrene (SBS), styrene isoprene styrene (SIS), styrene ethylene propylene styrene (SEPS) or styrene ethylene butylene styrene (SEBS) (paragraph [0058]).


Regarding claims 11 and 13, Phan discloses a non-PVC surface or floor covering formed from an olefin based composition comprising an acid or anhydride functionalized polyolefin as a compatibilizer (paragraph [0035]), wherein the term “functionalized polymer” for the acid or anhydride functionalized polyolefin is defined to be a polymer that is reacted with a functional group to cause all or part of the functional group to incorporate, graft, bond to physically attach to and/or chemically attach to the polymer (paragraphs [0048] and [0049]) and wherein the compatibilizer is a maleic anhydride functionalized random copolymer of polypropylene where the amount of grafted maleic anhydride onto the polypropylene backbone is from 0.5 to 5% by weight (paragraph [0053]).
The maleic anhydride functionalized random copolymer of polypropylene where the amount of grafted maleic anhydride onto the polypropylene backbone is from 0.5 to 5% by weight reads on the claimed maleic anhydride groups grafted onto the polymer 

Regarding claim 12, Phan discloses the non-PVC surface or floor covering formed from an olefin based composition comprising an ethylene propylene copolymer (paragraph [0035]) and the olefin of the acid or anhydride functionalized polyolefin being a polypropylene ethylene copolymer (paragraph [0050]).
The olefin of the acid or anhydride functionalized polyolefin being a polypropylene ethylene copolymer which is the same as the ethylene propylene copolymer reads on the claimed component B comprising a polymer that matches the olefin-based polymer of component A.

Regarding claim 14, Phan discloses the non-PVC surface or floor covering comprising a sheet formed from the olefin-based composition (paragraph [0077]) and one or more additional layers (paragraph [0077]).
The sheet formed from the olefin-based composition reads on the claimed at least one layer which contains the polymer composition. The one or more additional layers reads on the claimed at least one further layer.
 
Regarding claim 15, Phan discloses a method of making a non-PVC surface or floor covering comprising a blend of an olefin-based composition being added to compounding equipment to mix and heat the blend into a uniform mass (paragraph [0099]), using a series of calender rolls to control the thickness and finish of a resulting 
The non-PVC surface or floor covering reads on the claimed floor covering. The olefin based composition reads on the claimed polymer composition. The ethylene propylene copolymer reads on the claimed component A comprising an olefin-based polymer. The acid or anhydride functionalized polyolefin reads on the claimed component B comprising a polymer comprising acid groups and/or anhydride groups which are grafted onto the polymer as the term “functionalized” includes grafting of all or part of a functional groups onto the polymer. The styrenic thermoplastic elastomer reads on the claimed component C of a styrene-based thermoplastic elastomer. The blend of an olefin-based composition being added to compounding equipment to mix and heat the blend into a uniform mass reads on the claimed providing components A, B and C and manufacturing a polymer compositions by mixing components A, B and C in a mixer. The using a series of calender rolls to control the thickness and finish of a resulting sheet of the olefin based composition reads on the claimed shaping the polymer composition into a web.



However, Inada discloses a resinous interior material (Abstract) comprising ethylene vinyl acetate (paragraph [0009]) and a surface layer made of an ionomer resin and being transparent (paragraph [0068]).

Regarding claims 16-18, Phan discloses the method comprising the olefin based composition comprising 5 to 45% by weight of ethylene propylene copolymer (paragraph [0035]), 0.1 to 5% by weight of an acid or anhydride functionalized polyolefin (paragraph [0035]) and 0.5 to 20% by weight of a styrenic thermoplastic elastomer (paragraph [0035]).
The ethylene propylene copolymer reads on the claimed component A. The amount of component A based on the total of components A, B and C is 64.29 (45%/70%) to 89.29 (5%/5.6%) parts by weight. The acid or anhydride functionalized polyolefin reads on the claimed component B. The amount of component B based on the total of components A, B and C is 1.79 (0.1%/5.6%) to 7.14 (5%/70%) parts. The styrenic thermoplastic elastomer reads on the claimed component C. The amount of component C based on the total of components A, B and C is 8.93 (0.5%/5.6%) to 28.57 (20%/70%) parts.
These amounts overlaps the claimed amounts for each of components A, B and C in the polymer composition as claimed in claims 16-18.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 22, in regard to the claimed Shore D hardness between 35 and 60 according to DIN 53505, July 1, 2015, given that the non-PVC surface or floor covering of Phan and Inada is the same as the structure of the claimed floor covering as claimed in claim 1, it is clear that the non-PVC surface or floor covering of Phan and Inada would intrinsically have a Shore D hardness between 35 and 60 according to DIN 53505, July 1, 2015.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (US 2011/0305886) in view of Inada (US 2006/0281852) in further view of Knoll et al (US 2014/0011929).

Phan and Inada are relied upon as described above.



However, Knoll discloses a thermoplastic composition for a floor covering (paragraphs [0001] and [0034]), wherein the thermoplastic composition comprises a soft phase of styrene-butadiene having 47% by weight of styrene (paragraph [0061]) and a total styrene content of 65% by weight (paragraph [0061]).
Styrene has a Tg of 100 °C or 373 K and butadiene has a Tg of -80 °C or 193 K. The Fox equation for calculating Tg for a copolymer is 1/Tg = w(n)/Tg(n) where n is the number of monomer components and w is the weight fraction. The Tg of the soft phase using the Fox equation 1/Tg = 0.47/373 K + 0.53/193 K = 0.004. Tg = 249.63 K or -23.38 °C.

Phan, Inada and Knoll are analogous art because they are from the same field of floor coverings. Phan is drawn to a surface or floor covering (paragraphs [0035] and [0076] of Phan). Inada is drawn to a resinous interior material for use as a flooring material (see paragraph [0001] of Inada). Knoll is drawn to a thermoplastic composition for a floor covering (paragraphs [0001] and [0034] of Knoll).

.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (US 2011/0305886) in view of Inada (US 2006/0281852) in further view of Segaert et al (US 2015/0121793).

Phan and Inada are relied upon as described above.

Regarding claim 19, Phan and Inada do not appear to explicitly disclose the method comprising grinding a lower face of the web.

However, Segaert disclose a method comprising providing a levelling treatment of a grinding treatment on the surface of said two layers (paragraph [0054]).

Phan, Inada and Segaert are analogous art because they are from the same field of floor coverings. Phan is drawn to a surface or floor covering (paragraphs [0035] and [0076] of Phan). Inada is drawn to a resinous interior material for use as a flooring 

It would have been obvious to one of ordinary skill in the art having the teachings of Phan, Inada and Segaert before him or her, to modify the surface or floor covering of Phan and Inada to include the grinding treatment of Segaert for the lower surface of the sheet of Phan because having the required grinding treatment provides the desired levelling of the layer (paragraph [0054] of Segaert).

Response to Arguments
Applicant’s arguments, see page 6, filed 12/2/2021, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Phan does not disclose the claimed component A selected from the group consisting of ethylene vinyl acetate, ethylene methacrylic acid, ethylene butyl acetate, ethylene ethyl acetate, very-low-density polyethylene, linear low-density polyethylene, polyolefin elastomer, low-density polyethylene and polyolefin plastomer.

The Examiner agrees and notes that Phan does not disclose the claimed component A selected from the group consisting of ethylene vinyl acetate, ethylene methacrylic acid, ethylene butyl acetate, ethylene ethyl acetate, very-low-density polyethylene, linear low-density polyethylene, polyolefin elastomer, low-density polyethylene and polyolefin plastomer and therefore the 102 rejections have been withdrawn.
However, a new ground of rejection under 103 is being made for independent claims 1 and 15 by Phan in view of Inada.

Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.

Applicants argue that Knoll, Segaert and Inada do not cure the deficiencies of Phan.

The Examiner disagrees and notes that Knoll, Segaert and Inada are teaching references used to teach soft phase and styrene content (Knoll), grinding treatment (Segaert), ethylene vinyl acetate and surface layer of transparent ionomer resin (Inada).

In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely soft phase and styrene content (Knoll), grinding treatment (Segaert), ethylene vinyl acetate and surface layer of transparent ionomer resin (Inada), and in combination with the primary reference, discloses the presently claimed invention. 

Applicants argue that one of ordinary skill in the art would lack motivation to include Inada’s EVA in the composition of Phan.

The Examiner disagrees and notes that both Phan and Inada disclose flooring products where the compositions have some overlap in regard to certain components such as styrene copolymer. One of ordinary skill in the art would include the ethylene vinyl acetate in Phan’s composition as the ethylene vinyl acetate in the resinous material of Inada along with the other components in the resinous material, which is also obtained by the use of non-PVC resins (see paragraph [0008] of Inada).
Also, paragraph [0045] of Inada further states that use of EVA in the required amounts provide high-concentration polar groups dispersed throughout to be sufficient along with strength of base resins to be sufficiently obtained and abrasion resistance for flooring materials to be satisfactorily main.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785